Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to claims filed on March 09, 2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Dan McClure by telephone communication on 04/06/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1. (Currently Amended) A speech correction system, comprising:
a storage device, configured to store a database; and 
an audio receiver, configured to receive an audio signal;
a processing device, comprising:
a speech recognition engine, configured to identify a key speech pattern in the audio signal and generate a candidate vocabulary list and a transcode corresponding to the key speech pattern, wherein the transcode is a Roman Pinyin or a natural language pinyin; wherein the candidate vocabulary list comprises a candidate vocabulary corresponding to the key speech pattern and a vocabulary score corresponding to the candidate vocabulary; and
a determination module, configured to determine whether the vocabulary score is greater than a score threshold; and if the vocabulary score is greater than the score threshold, the determination module stores the candidate vocabulary corresponding to the vocabulary score in ;
wherein the vocabulary candidate list comprises a plurality of candidate vocabularies corresponding to the key speech pattern, and each of the candidate vocabularies corresponds to a specific vocabulary score, and the determination module determines whether at least one of the specific vocabulary scores is greater than the score threshold, and if the determination module determines that the at least one specific vocabulary score is greater than the score threshold, the determination module stores the candidate vocabulary corresponding to the maximum value of the at least one specific vocabulary score that is greater than the score threshold in the database.

3. (Cancelled).
 
6. (Currently Amended) A speech correction method, comprising:
receiving an audio signal, identifying a key speech pattern in the audio signal and generating a candidate vocabulary list and a transcode corresponding to the key speech pattern, wherein the transcode is a Roman Pinyin or a natural language pinyin; wherein the candidate vocabulary list comprises a candidate vocabulary corresponding to the key speech pattern and a vocabulary score corresponding to the candidate vocabulary; and
determining whether the vocabulary score is greater than a score threshold; 
wherein if the vocabulary score is greater than the score threshold, the candidate vocabulary corresponding to the vocabulary score is stored, and if all of the vocabulary scores in the candidate vocabulary list are not greater than the score threshold, the transcode is stored in a database;

determining whether at least one of the specific vocabulary scores is greater than the score threshold, and if the at least one of the specific vocabulary scores is greater than the score threshold is determined, the candidate vocabulary corresponding to the maximum value of the at least one of the specific vocabulary scores that is greater than the score threshold is stored in the database. 

Allowable Subject Matter
Claims 1, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system and method of receiving and correcting speech. The prior art when viewed alone or in combination, fails to teach or suggest the claim 1’s limitations, specifically as follows, in combination with the rest of the limitations of the claim: 
a speech recognition engine, configured to identify a key speech pattern in the audio signal and generate a candidate vocabulary list and a transcode corresponding to the key speech pattern, wherein the transcode is a Roman Pinyin or a natural language pinyin;…
if all of the vocabulary scores in the candidate vocabulary list are not greater than the score threshold, the determination module stores the transcode in the database;…
if the determination module determines that the at least one specific vocabulary score is greater than the score threshold, the 2determination module stores the candidate vocabulary corresponding to the maximum value of the at least one specific vocabulary score that is greater than the score threshold in the database.

Claim 6 is allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654